202 F.2d 154
53-1 USTC  P 9239
N. A. WOODWORTH COMPANY, Appellant,v.Giles KAVANAUGH, Collector of Internal Revenue, Appellee.
No. 11595.
United States Court of Appeals Sixth Circuit.
Feb. 12, 1953.

Dykema, Jones & Wheat, Detroit, Mich., for appellant.
Philip A. Hart and Roger P. O'Connor, Detroit, Mich., Ellis N. Slack and I. Henry Kutz, Washington, D.C., for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And the court being advised;


3
And no reversible error appearing in the record:


4
It is ordered that the judgment be affirmed for the reasons and upon the grounds stated in the opinion of the District Court.  102 F.Supp. 9.